           Case 1:21-mj-00555-SH Document 3 Filed 07/12/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §      NO: AU:21-M -00555(1)
                                                 §
(1) Brannen Sage Mehaffey                        §

         ORDER APPOINTING FEDERAL PUBLIC DEFENDER

       Consistent with the Court’s Order Regarding Financial Status in this case, the Federal

Public Defender is hereby APPOINTED to represent the defendant.

       Should this case proceed before a United States District Judge, the appointment shall

remain in effect until terminated or a substitute attorney is appointed.

            SIGNED this 12th day of July, 2021.



                                                     ______________________________
                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
